Memorandum Opinion
The Youth Development Center (YDC) appeals from a decision of the Keene District Court (Davis, J.) that would hold the YDC or the State responsible for all costs associated with the placement of a juvenile in a group foster home by the YDC under the authority granted it in RSA 621:17. It is the State’s position that should such a placement be made, the City of Keene is responsible for those costs.
The juvenile is fifteen years old, however, and RSA 621:16 (prior to June 30, 1981) provides that:
“Minors under the age of seventeen committed to the center under the provisions of RSA 169, shall not be subject to the provisions hereof relative to release, trial placement, parole and discharge, though they shall be subject to the treatment hereinafter provided for incorrigibles until such time as their cases are disposed of by the court.”
(Emphasis added.) (Recently amended version to appear in RSA 621:18 (Supp. 1981), effective June 30, 1981.) Under this statutory provision, the YDC has no authority to place this juvenile in the foster group home. Accordingly, we need not decide whether the YDC or the City of Keene must pay the costs for the child’s placement in such a home.
*760Pending further action concerning the child’s disposition by the district court, the child must remain at the YDC.

So ordered.

Batchelder, J., did not sit.